Citation Nr: 1758594	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appealed the June 2008 rating decision and requested a Board videoconference hearing before a Veterans Law Judge.  The Veteran received notice that the hearing was scheduled for June 2009, but did not appear.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2107).  

This matter has been before the Board on three previous occasions.  Most recently, in April 2017, the Board remanded the claim after finding that the RO had not substantially complied with the Board's October 2015 remand because the requested development was not adequately completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Board found that the "RO failed to document its efforts to obtain any additional VA treatment records from prior to 2007, including a search of archived or retired paper records."  

At issue were medical records from VA facilities in Columbia and Greenville, South Carolina.  In a May 2008 statement in support of claim, the Veteran indicated that he had received care from a physician at a VA facility on Augusta Road in Greenville, South Carolina.  The Veteran also indicated that he had been receiving treatment for bipolar disorder since 1983.  The April 2017 remand also noted that a June 2006 screenshot of an electronic VA treatment record indicated that the Veteran enrolled with the Columba VA Medical Center (VAMC) in March 2006.  

The April 2017 remand instructed the RO to "[o]btain any additional VA medical records from the VAMC in Columbia, South Carolina, to include the Satellite Outpatient Clinic in Greenville, for any and all treatment received prior to 2007."  It was specifically indicated that "[t]his must include a search of archived or retired paper records" (emphasis in original).  Additionally, the RO was instructed to request that the Veteran identify where and when he received mental health treatment while in the military and complete a release so that the RO could request mental health treatment records from non-VA medical facilities. 

Subsequently, the RO issued a letter to the Veteran requesting that he provide the VA with information regarding where and when he received mental health treatment while in service.  The letter additionally requested that the Veteran provide information for the non-VA facilities where he received treatment, and requested the Veteran to complete the necessary authorization forms.  The October 2017 supplement statement of the case (SSOC) denying the Veteran's claim for service connection for a psychiatric disorder indicated that the Veteran did not provide any of this requested information to VA.

Included in the record is a June 2017 note to the file indicating that a negative response to the request for medical documents was received indicating that"[t]he relevant medical records at Columba, SC VAMC Dorn Veterans' Hospital for the period 9/29/05 to 5/16/06 do not exist."  Accordingly, the Board finds that the RO has exhausted all efforts to obtain any outstanding VA medical records without further information from the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Therefore, the Board finds that its April 2017 remand has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran has not been afforded a VA examination for a psychiatric disability.  Accordingly, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017).  Specifically, VA must provide a VA medical examination where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, there is competent evidence of record of a current psychiatric disability.  A July 2005 letter from the Veteran's private physician indicated that the physician had been treating the Veteran for a bipolar affective disorder since 1991, when the Veteran had a severe nervous breakdown requiring hospitalization.  VA treatment records likewise reflect that the Veteran is currently receiving treatment for bipolar disorder, anxiety, and depression.  

Further, there is evidence establishing that an event or injury occurred in service, as well as sufficient evidence to substantiate the low threshold element that the Veteran's current psychiatric disability may be associated with these events.  The Veteran's representative argues that it is common for veterans seeking service connection for acquired psychiatric disorders to also have histories of discipline problems.  The Veteran's representative points to a June 1962 instance of misconduct in the Veteran's service personnel records.  In fact, review of the Veteran's service personnel records reveal at least three other instances of misconduct.

Given the presence of a current disability, the in-service events as described by the Veteran's representative, and the low threshold for providing an examination of the Veteran and obtaining a medical opinion, the Board finds that the Veteran should be provided a VA examination to address the nature and etiology of any currently diagnosed psychiatric disorder.   

In addition to the foregoing, it is observed that in the October 2017 SSOC, the RO indicated that it considered a "January 19, 2017 transcript of hearing at BVA" in rendering its decision.  Additionally, the October 2017 SSOC indicated that "[t]he veteran presented evidence and testimony at the personal hearing" on January 19, 2017.  

In its October 2017 informal hearing presentation, the Veteran's representative indicated that it did not have access to these transcripts and asked the Board to direct the RO to associate the Veteran's hearing testimony with his claims file.  Upon review of the record, it does not appear that a Board hearing was held in this matter.  As previously discussed, a Board hearing was scheduled for this matter in June 2009, however the Veteran failed to appear.  The entries in the October 2017 SSOC in this regard should be clarified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Once again, request the Veteran to identify where and when he received mental health treatment while in service.  All efforts to obtain these records should be fully documented.  

2.  The Veteran is to be afforded a VA examination to address the nature and etiology of any currently diagnosed psychiatric disorder.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  

After the record review and a thorough examination of the Veteran, the VA examiner should offer his/her opinion, with supporting rationale, as to the following: 

(a)  Identify any current psychiatric disabilities, to include any diagnoses for bipolar disorder or post-traumatic stress disorder (PTSD).  Specifically, the VA examiner should address a note from July 2010 contained in the Veteran's VA treatment records indicating that the Veteran reported PTSD and "flashbacks and nightmares related to his military experience, specifically when he witnessed an explosion on a flightdeck that killed 38 soldiers."  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current disability is related to an in-service disease or injury, and if PTSD is diagnosed its stressor/s should be identified.  

In this regard, the examiner also should address the Veteran's contention concerning his history of in-service discipline problems, and whether this may be considered an early manifestation of the Veteran's current psychiatric diagnosis/es.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above-requested opinions without resorting to speculation, it should be so stated and a rationale should be provided for that conclusion. 

3.  The RO should provide clarification for its report of consideration of a January 2017 "hearing transcript" as referenced in the October 2017 Supplemental Statement of the Case, when no such hearing appears to have actually taken place.  

4.  Thereafter, the RO should review the claims file and readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include bipolar disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




